Title: To Thomas Jefferson from William H. Cabell, 19 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Dear Sir.
                            Richmond Augt. 19
                        
                        After having written an answer to your letter of the 17th—I have barely time to acknowledge, with many
                            thanks, the receipt of your particular favor of the 11th which did not come to hand until to day—It has removed every
                            doubt from my mind—I will answer it more particularly tomorrow—
                  Accept my assurances of the highest respect.
                        
                            Wm H: Cabell
                     
                        
                    